Conviction for murder; punishment, thirty years in the penitentiary.
We find in the record twenty-eight bills of exception, each of which has been carefully considered. Bill of exceptions No. 1 complains of the admission in evidence of a conversation between one Lennie Cropper and Tipton on the night of the alleged murder. It is evident that if there was a conspiracy to kill and rob deceased, to which appellant and Tipton were parties, its object was to get the money of deceased Milton for the joint use of appellant and Tipton. Manifestly appellant had gotten no part of the proceeds of the robbery at the time of said conversation, and the conspiracy had not yet achieved its object, and what was said by one party thereto in furtherance of the object of such conspiracy if any, would be evidence admissible against the other. See Sapp v. State, 87 Tex. Crim. 614. *Page 63 
We see no error in bills of exception 2, 3, 4 and 5 which bring forward objections to the court's charge on principals, which objections are unsound for the reason above referred to. If there was a conspiracy, clearly appellant was a principal offender, and if there was such conspiracy its object had not yet been attained, and the conspiracy would not be ended until such was the fact.
Bill of exceptions 6 complains of the refusal of a special charge, in effect, that Monte Sims was an accomplice and could not corroborate herself, and that one accomplice could not corroborate another, etc. There was but one accomplice witness in this case, and the special charge was manifestly erroneous. We see no substantial difference between the correct parts of this special charge and the charge given on the same subject by the court in his main charge.
We think the testimony of Monte Sims that Tipton left money with Shorty Cropper on the night of the killing to be carried and delivered to appellant the next day, was also admissible upon the theory that there was a conspiracy between appellant and Tipton which was not yet consummated. See Sapp v. State, supra.
We see no error in bill of exceptions 8. The transcript upon change of venue from Comanche county to Coryell county showed a proper order by the court directing said change of venue, upon agreement of both parties, on December 12, 1933; also that when the papers reached the office of the clerk of the district court of Coryell county the transcript was marked filed as of the date received, but such file mark was not put upon the indictment or other original papers when so received. The bill of exceptions reflects the fact that when attention was called, — the trial court ordered the file mark put on said papers as of the date they were received by the clerk of the court of Coryell county, which was prior to the convening of the trial term of the court below.
Bills of exception 9 and 10 seem not to call for any discussion. Bill of exceptions 11 complains of the testimony of the sheriff as to the caliber of the weapon used in shooting deceased. We fail to perceive any injury possible, and are of opinion the sheriff was qualified to give the answer shown.
Bill of exceptions 12 complains of the fact that the sheriff was permitted to testify that discs of powder penetrated the face, hands and skin of deceased, and that a man so shot would not fall in the position in which he found the body of deceased when he reached the place of the homicide. We see no material *Page 64 
error in this, if any. Appellant testified in his own behalf, and swore that when deceased was shot the man who shot him went right down on top of him. Appellant also testified that before the sheriff got there he had raised the head of deceased and rubbed his face, and put his hat under his head. In other words, it is quite evident that there was abundant opportunity for the position of the body of deceased to have been moved subsequent to being shot. Bill of exceptions 13 fails to show what the witness would have testified had he been permitted. Bills 14 and 15 seem to call for no discussion on our part. We perceive no error in the complaint in bill of exceptions 16. The witness was permitted to say that he took appellant to the office of Mr. Eidson in Hamilton, and that appellant told him when he returned he did not get to see Mr. Eidson. The proposed statement, viz: that the reason he did not get to see Mr. Eidson was because the latter was out of town, — would appear to be but hearsay. Bills of exception 17, 19 and 20 complain of the admission of testimony which was offered by the State upon the theory that there was a conspiracy, to which appellant and Tipton were parties, and that the conspiracy was not yet fully consummated, — hence the testimony was admissible. We can not agree with appellant's contention that any of said bills reflect error.
Bill of exceptions 18 presents objection to the testimony of Monte Sims upon the ground that she had been convicted of a felony and was confined in jail and not pardoned. The Legislature seems to have conferred the right of testifying upon parties who have been convicted of felonies and are confined in the penitentiary, or in jails. See Acts 39th Legislature, First Called Session, p. 20; Underwood v. State, 111 Tex.Crim. Rep..
Bills of exception 21, 22, 23, 24, 25 and 26 have been considered, but are not deemed of sufficient importance to call for discussion.
Appellant's bill of exceptions 27 is copied literally as follows:
"Be it remembered that on the trial of the above styled and numbered cause and while the witness John Reese, a witness for the State, was testifying on direct examination, at the instance of the State and over the objection of the defendant, the district attorney propounded to said witness, the following question.
"Q. 'Are you acquainted with the general reputation of the *Page 65 
defendant A. M. White in the community and town of Comanche as one of a bootlegger?'
"To which the defendant then and there objected and the court sustained the defendant's objection, and the district attorney, over the objections of the defendant, stated that 'We feel that your question as presented awhile ago is a material question, and one that would tend to shed light and assist the jury in determining the facts, that if this witness were permitted to answer — he has said he is familiar with his reputation as a bootlegger, because to show the theory of the State through this case that the defendant has two motives, or more in the highjacking and killing of the deceased P. H. Milton, for the reason that he knew the deceased carried money on his person, and desired to obtain a portion of that money by having him hijacked by Tipton and he further desired to have him killed, knew he would not hist and desired to have him killed; that he was a competitor in business, that of bootlegging, and that this witness would answer that his reputation is that of a bootlegger.'
"And the court sustained the objections to the question asked and stated at said time that it was not the proper question because the defendant's reputation was not in issue, and thereupon the defendant took his exception to the attempt on the part of the State to inject into the record a matter for the direct purpose and with a view to creating in the minds of the jury, prejudice against the defendant, and stated to the court at that time that the defendant wanted all of said matters to be shown and set forth in a bill of exceptions preserved at said time, all of which was allowed by the court."
In his brief appellant says that it was error for the court below to allow the State's attorney to make the statement above set out, in the presence of the jury, — after the court had sustained appellant's objection to the question propounded to witness Reese. In passing on this or any other complaint appearing in any bill of exceptions, this court must as nearly as it can, as ascertained from the recitals of the bill, put itself in what appears to have been the situation of the trial court in making the ruling complained of. In other words, does bill 27 show that the complaint intended was of the statement made by the State's attorney, and, if so, is it in such condition as to make the complaint one of merit, and one which should be regarded by us as calling for reversal of this case? Does said bill show that said statement was made in the presence of the jury? For many reasons we are impelled to answer in the *Page 66 
negative. If the members of this court find themselves in serious doubt as to whether the proof shows such statement to have been made in the presence of the jury, it would not appear to be difficult to conclude that the trial court may have concluded that it was not. We further observe that nothing in the bill appears to indicate that the court below felt itself called on to rule upon any objection made to any statement, — save that involved in the question asked to which the objection was sustained. We do not know from any recital in the bill whether the attorney approached the court and made his statement referred to, or whether it was made in the hearing of the jury. There is no affirmative statement either way, and we are left to conclude that the trial court knew that it was not in the presence of the jury. Apparently after the statement referred to was made, the court below "Sustained the objection to the question," and appellant then "took his exception to the attempt on the part of the State to inject into the record a matter for the direct purpose x x x of creating in the minds of the jury prejudice against the defendant." What does this mean? An argument to the court is in no sense injected into therecord. This is all, and the only exception taken by appellant to the matter under discussion. The court was not asked to rule upon any objection to argument, nor was he asked to instruct the jury not to consider any argument. If we try to arrive at the court's understanding of the matter, — as evidenced by his ruling, — and what he said in that connection, it would appear that he understood appellant's objection and exception to be directed at something which the State was trying to inject intothe record, and accordingly he further sustained appellant's objection to the question asked, and said nothing regarding the statement made by the attorney, for the evident reason that he did not feel himself called on to make any statement regarding same, which situation is much in line with what we said in Salinas v. State, 18 S.W.2d 663, speaking of an argument made: "Possibly to the court, possibly to the jury." We can not tell as the matter is left to conjecture.
Bills of exception complaining of argument, as well as other matters, must be so exact and definite within themselves as to manifest the error complained of. See Texas Jur., Vol. 4, p. 261. The first case cited in support of the text just mentioned is Salinas v. State, supra, in which discussing the refusal of a special charge, we said in the opinion, "Reflects the fact that the assistant county attorney said in argument: 'I want to call to your attention that rarely in a court of justice have I ever seen *Page 67 
a man apply for a suspended sentence when he was not guilty,' — used language as follows: "We are not apprised in any way as to how many arguments were made in the case, nor at what time in the course of the argument said assistant county attorney spoke, nor what led to the making of the remark. These matters are left to conjecture. All we know from the record is that, while the assistant county attorney was speaking — possibly to the court, possibly to the jury — he made the remark set out in the charge referred to, and, further, that before the jury retired at the conclusion of the argument, the special charge under consideration was presented to the court, and was then refused."
Later in the opinion it is said: "Manifestly for an attorney to make a statement, possibly in reply to some suggestion of the other side, or in some discussion before the court, or under circumstances justifying or excusing same, but to which no objection is offered to the argument until the case is concluded, perhaps that day, or in many instances some later day, at a time when neither the court nor the attorney can adequately recall or state the facts pertaining to the argument, or adequately explain or withdraw or modify same, is unfair, and should not be tolerated."
There are other rules equally well settled which apply. If appellant made an objection directed at the rather lengthy statement of the State's attorney above quoted, it was what might be termed a blanket objection, — not specifying any part of same as that to which he expected as likely to create prejudice. As we view it, the greater part of said statement is not open to any such imputation. The rule is that in objecting to argument the particular part deemed a proper subject for such objection should be pointed out, and if not so the bill of exceptions presenting the complaint would not call for consideration. See McKenzie v. State, 11 S.W.2d 179; Moore v. State, 107 Tex.Crim. Rep.; Rowan v. State,97 Tex. Crim. 130; Newman v. State, 99 Tex.Crim. Rep.; Nelson v. State, 99 Texas Crim, Rep., 564; McVicker v. State, 100 Tex.Crim. Rep.; Gray v. State, 109 Tex. Crim. 481. As said by us in Blackmon v. State, 95 Tex. Crim. 124
: "There may have been some statements testified to by the witness Champion as made by deceased that could not be classed as coming within a res gestae declaration. However, no objection appears to have been made specifically to any particular part, but the objection went to the entire statement. As made it was not tenable." *Page 68 
There is another well setted rule which has application. There must be written request of the trial court to have the jury instructed not to consider argument deemed objectionable. Watson v. State, 105 Tex.Crim. Rep.; Page v. State,104 Tex. Crim. 63; Tarver v. State, 108 Tex. Crim. 655; Rambo v. State, 96 Tex.Crim. Rep.; Ferguson v. State, 95 Tex.Crim. Rep.; Smith v. State, 92 Tex. Crim. 446; Shaw v. State, 89 Tex.Crim. Rep.. When no request for such instruction is made, this court will not reverse for argument unless it be manifestly of such necessarily hurtful character that we conclude an instruction not to consider would have been of no avail. In determining this issue, we have in mind the whole case, including the testimony and the verdict. As said by this court in McCall v. State, 18 S.W.2d 175, in discussing the reversible character of a statement made in argument by the district attorney, — who said "If you convict the defendant he has a right to appeal and review the judgment of the court," — and after a discussion of certain cases wherein a somewhat similar remark was held ground for reversal: "The statement should not have been made by the district attorney, but doubtless before it was made every man on the jury knew that if appellant was convicted he could obtain a review of his case. In Vineyard v. State,96 Tex. Crim. 401, 257 S.W. 548, this court said: 'We think the only safe rule to be that this court should not hold an argument to be reversible error unless it is in extreme cases where the language complained of is manifestly improper, harmful, and prejudicial, or where a mandatory provision of the statute is violated, or some new and harmful fact injected into the case. Stanchel v. State, 89 Tex.Crim. Rep.,231 S.W. 120; Henderson v. State, 75 Tex.Crim. Rep.,172 S.W. 793; Bowlin v. State, 93 Tex.Crim. Rep.,248 S.W. 396.' In the opinion on rehearing in the same case Judge Morrow said: 'In deciding whether the argument is of a nature demanding a reversal of the judgment, the language used is not alone the test. The evidence and the verdict must be considered. Hart v. State, 57 Tex.Crim. Rep.,121 S.W. 508; Ex parte Davis, 48 Tex.Crim. Rep., 89 S.W. 978, 122 Am. St. Rep., 775; Borrer v. State, 83 Tex. Crim. 198,204 S.W. 1003.' "
Applying these rules to the case at bar, what have we?
The question asked Reese was at practically the end of the testimony. It had been testified to that deceased was a bootlegger; that Shorty Cropper, at whose house in Hamilton the *Page 69 
State claimed appellant and Cropper with Tipton formed the conspiracy to kill, — was also a bootlegger; that Tupin, with whom appellant went to Hamilton on the day before the killing, was, in the language of appellant, engaged to sell appellant liquor that night, — and was looking for a shipment, — and thus shown to be a bootlegger; that Wiesendanger, who was with appellant at the home of Milton, deceased, at the very time of the homicide, — was there to get jointly with appellant a half gallon of whisky, of which Wiesendanger said he would sell part the next day, thus evidently classing him as an illicit seller of liquor; that the very bill under discussion recites that the witness Reese had said he was familiar with appellant's reputation as a bootlegger, — such statement appearing presumably in some other part of his testimony; that appellant was shown to have consorted with these proven bootleggers, and to have followed oil fields, and to have lived at Comanche for a number of years, with very slight showing as to how he made a living, — was all before this jury for what it was worth as reflecting the true business and character of this appellant. As Judge Morrow said in the case last above referred to, and in line with what Judge Hawkins said in the same case, we would look at an argument complained of in the light of the testimony and the whole record and the verdict in trying to determine, from our standpoint as an appellate court, whether same be of such harmful nature as to have injected new and hurtful issues, or to have created prejudice, and unless we could overlook all the many obvious objections to this bill, and what was said and done in the light of the whole record, — we would not feel inclined to believe the statement of the attorney, even if made in the presence of the jury, and if such as it could be considered, — such as would call for reversal.
Appellant's chief ground of complaint in this case is that there is not sufficient testimony corroborating the accomplice Monte Sims. There is no question but that appellant was present at the time of the alleged homicide, and he was convicted herein upon the theory that he was a coconspirator with Tipton, the man who fired the fatal shot, and that Monte Sims was an accomplice to said killing. In order that our views might be understood it will be necessary to set out at some length the testimony.
By witnesses other than the accomplice the following facts were established: Tipton shot and killed Milton. The killing was done about 8:30 P. M. in a street in front of Milton's house, from which house he had just come to the car of appellant with *Page 70 
a jar of whisky. Said house was located in the little city of Comanche, some three-quarters of a mile from the public square. Appellant and one W had driven up to a point in front of the home of deceased, had called him out, and asked him to sell them a half gallon of whisky. The night was dark and cloudy. When deceased approached appellant's car, the latter turned off the car lights. At this juncture Tipton appeared from behind said car with a pistol and commanded them to stick up their hands. Deceased was outside the car and appeared to be slow in getting his hands up, and Tipton shot him. Deceased fell beside the car, and Tipton ran his hand into the bosom of deceased and got something, went around the car and fled. Deceased had $215.00 in the bosom of his shirt before the occurrence. This money was found to be gone afterward. No effort was made by Tipton to rob either W or appellant, — or apparently to get from the body of deceased any money or valuables in any other pocket or part of the clothing of deceased.
Deceased kept his car in a garage near the house. In the car he kept a shot gun. Examination of the car that night after the shooting revealed the fact that the glass door of the car had been broken and the shot gun was gone. The next day it was found in some bushes across the road. Lennie Court, who had been the wife of appellant's brother, lived with Shorty Cropper in Hamilton, thirty-six miles from Comanche. At the time of this trial she had married Shorty and is herein referred to as Lennie. On the day before the night of this killing, Tipton and Monte Sims appeared at Lennie's house in Hamilton. The same day appellant and Tupin went from Comanche to Hamilton and up to Lennie's house. Tipton, appellant and Cropper were together at said house. Appellant and Tupin returned that afternoon to Comanche. The two got to Hamilton, according to Tupin, just before noon. Appellant testified that they left about 2 P. M. to go back to Comanche. On the way back appellant observed to Tupin that Pink Milton (deceased) flashed so much money that he was going to get robbed some time. While in Hamilton appellant tried to pawn a shot gun and a rifle which he had carried over from Comanche. After getting back to Comanche appellant engaged a half gallon of whisky from Tupin, at the house of the latter, this engagement being made, according to Tupin, between sundown and dark, but Tupin said appellant did not come back to his house afterwards for it. Some time in the afternoon after appellant and Tupin got back to Comanche they went to W's house, and appellant there told W he would be back to see him later. He did *Page 71 
show up at W's house about 8 P. M., according to W. They then went to Milton's house where the killing occurred in a few minutes.
Lennie Cropper swore that about 5 P. M. on said day Monte Sims and Tipton left her house going toward Comanche. They came back about midnight that night and stayed a short time. Tipton told her he had killed a man, — had to kill him. Monte Sims took "The money out of her bosom and gave it to him, and he counted it, and then he told how he killed the fellow in Comanche." He said he first got a shot gun out of the fellow's car and threw it in some bushes, and when this fellow came out of the house he ran up to him and told him to "Stick them up." He said there was a car at the front, and that the fellow he killed had come out to the car, and he told him to stick them up, and that all the time he was coming up with one hand, he was pulling a gun with the other, and he told deceased "Don't shoot," and the fellow shot at him, and he shot the fellow, and stuck his hand in the fellow's bosom and got his money, and that he run off and back to his car, and went out to a pasture and got lost, — threw the gun away, went right through Comanche and on to Hamilton and to her house. She further testified that next morning she and Cropper went to Comanche and had a conference with this appellant, after which they went back to Hamilton.
A witness testified that on the night of the killing a man and a woman in a car came to appellant's house inquiring for him, but were told he was not there. This was about 7 or 7:30 P. M. Another witness testified that on the night of this killing he saw appellant near Renfro's market on the public square in Comanche, and later about dark saw appellant in a car with a man and woman who were unknown to witness, going across the public square north in a car together.
Appellant denied being in a car on the public square of Comanche that night with a man and woman. He explained his going to Hamilton as in furtherance of his desire to get a political job; also denied that he and W went to the house of deceased save to get whisky that night of the killing. He claimed that he had gone to Tupin's for whisky he had engaged, and said Tupin did not have it. He explained about turning off his car lights at the time and place of the killing by saying that W told him he had better turn off the lights. He later said he had been up there once before and that Milton told him "Whenever you come up here turn the lights off." Asked if another reason for turning off his lights was that he did not want W to see and *Page 72 
observe the man who was going to do the hi-jacking, appellant replied that the only reason he turned his lights off was that Milton told him to turn his lights off whenever he came there. He admitted that the man who shot Milton made no effort to rob him and W, and also said that the man while robbing the body of deceased did not look up to see if they had guns. He testified he lived in Comanche and had never seen Tipton until that day. Sheriff Brightman also testified that Tipton did not live in Comanche and was a stranger up there. The substance of the testimony of Monte Sims was that on the morning of the day of the killing she and Tipton drove from Big Lake to Hamilton and to the house of Lennie Cropper. The two women went to another house. They came back in the afternoon. Shorty Cropper was then at the house. About 5 P. M. Shorty and Lennie left in a car. About the same time Monte and Tipton left in their car and drove to Comanche, where they arrived about 7 or 8 P. M. They drove around trying to find this appellant, going first to his home where some girls were in the yard. Tipton asked if Mr. White lived there, and some one said yes. He asked if White was there at the house. Some one called to a lady and asked if he was there, and they said "No, we would find him around Renfro's market." She and Tipton drove down town and found appellant at the side of Renfro's market. He got in the car with them and drove out with them to show them where Milton lived. Tipton did not know where deceased lived. They drove by the house twice, and appellant pointed out the house, the garage and a ditch. They then drove out to where a gate went into a pasture and here they stopped and talked. Appellant described Milton to Tipton, and told Tipton that he (appellant) would come up in his car and leave the lights on so Tipton could see Milton, and if he was the right man he would knock his lights off and then turn them on again. Appellant also told Tipton that Milton did not carry a gun, and would "Histe" easy, and that if he did not "Histe" easy to shoot him as he did not carry any gun at all, but had a shot gun in his car, and for Tipton to get it, that appellant wanted it. Appellant told her and Tipton to then come out to this gate in the pasture and wait until he (appellant) could get out there. Appellant said several times that Milton did not carry a gun, and had been "Histed" before and would "Histe" easy. Appellant also said he would get somebody else to go with him who would not know anything about it, — would pick up a boy and bring him along with him. He showed the woman and Tipton where to park their car. They then drove him back to *Page 73 
town and let him out, and she and Tipton drove back to the place where appellant showed them to park their car, and here Tipton got out and walked back and she stayed in the car. Tipton was gone about a half hour. When he came back he gave her some money, but how much she did not know. They then drove back to the gate mentioned where appellant was to meet them and divide the money gotten from Milton. They drove in this gate but decided not to wait. They drove out and down to the edge of Comanche, where they threw away the shoes worn by Tipton, and then came on to the square, got on the Hamilton road and drive to Hamilton and out to Lennie Cropper's, where they stayed not over forty-five minutes, and then drove to Austin, where they filled up with gas and then went on to San Antonio. While they were at Lennie's that night, after coming back from Comanche, Tipton gave to Shorty Cropper part of the money he got from deceased to give to appellant. The money Tipton had was something over two hundred dollars in all, but she did not know how much of the money he gave to Cropper.
It is well settled that the State need not corroborate its accomplice witness upon all of his testimony, — indeed the requirement of the law goes no further than to demand that there be testimony other than that of the accomplice which in and of itself tends to connect the accused with the crime alleged. That the corroboration can be by circumstances seems also well settled. See Boone v. State, 90 Tex. Crim. 380; Edwards v. State, 77 Tex.Crim. Rep.; Rowan v. State, 97 Tex.Crim. Rep.; Stepp v. State, 92 Tex. Crim. 325; Chandler v. State, 89 Tex.Crim. Rep.; Lamb v. State, 101 Tex.Crim. Rep.; Minor v. State,108 Tex. Crim. 1; Belot v. State, 121 Tex.Crim. Rep..
We have here a murder committed in the perpetration of the offense of robbery, — the deceased at most an obscure bootlegger living in the outskirts of his home town, — killed and robbed by a stranger. The setting of the crime seems to force the conclusion that some one with knowledge acted with Tipton. Was appellant this person? He was familiar with the location of Milton's house and with Miton's habits of having on his person large sums of money. They lived in the same town. By non-accomplice witnesses it was shown that he met Tipton at Hamilton the day of the murder, and met him at the home of his former sister-in-law. Appellant was in Hamilton only about two hours. On the way back to Comanche he suggested to his companion that Milton was going to be robbed; Milton was *Page 74 
robbed and killed that very night by the man Tipton, — whom the jury may have been justified in believing that appellant had gone to Hamilton that day to see.
The accomplice testified that when she and Tipton got to Comanche in the late afternoon of that fatal day, they tried to contact appellant, and for that purpose went to his house and inquired of some girls in the yard if White lived there and was at home; they were told that he lived there, but was not at home but was down around Renfro's market. She further testified they went to Renfro's market, found appellant and took him in their car to show them where deceased lived. She is corroborated by a girl who was in White's yard on said night, and also the man on the public square who saw appellant going across the square that night in a car with a strange man and woman.
The accomplice testified that appellant showed them the home of deceased and the garage by it, and told them deceased kept a shot gun in his car in the garage, and that he, appellant, wanted this gun. That very night after the killing it was found that the garage had been entered, the door of his car broken, and his shot gun taken. The gun was found the next morning in some bushes across the road. That night, at Hamilton, in describing the occurrence to a non-accomplice witness Tipton told her that he broke the door of the car of deceased, got the gun and threw it in the bushes. The facts in this record further show that no opportunity for contact of appellant and Tipton, at the pasture gate after the gun had been so taken, was afforded.
The accomplice also testified that appellant told her and Tipton that he would turn off his car lights as a signal to Tipton that the right man had come to the car. By non-accomplice witnesses, — in fact by appellant himself, — proof was made that when deceased came to the car, the car lights were turned off, — Tipton promptly appeared and robbed the very man, — and also killed him, — and him alone, exactly in accordance with what the woman testified was the set up of the conspiracy. She testified that appellant told Tipton that if he did not "Histe" easy, shoot him. Appellant attempts to explain why he did turn off his lights, giving contradictory explanations, but the jury did not have to accept his explanation.
Again, the accomplice testified that as part of the conspiracy appellant said he would take with him to the place a party who would know nothing of the plot, — and enter Mr. W who testified that about 8 P. M. appellant came to his house, having *Page 75 
previously told him that he would see him later, and that about 8:15 P. M. he and appellant drove to Milton's house, where evidently Tipton was waiting and the tragedy was enacted.
Did appellant really want whisky that night? Tupin testified that appellant had asked him to get for him, appellant, a half gallon of whisky late that afternoon, and Tupin testified that he did get it for appellant but that appellant did not come for it. Again, and significantly, the killer and robber, though a stranger, did not waste time on the two men in the car, or in searching in pants pockets of the dead man, but when Milton fell, Tipton thrust his hand into the bosom of the shirt of his victim where he found $215.00 and fled.
Monte testified that they drove at once to the pasture gate where they were to meet appellant and divide, but he was not there, and they, — evidently afraid to wait, — drove back to the house in Hamilton, where inference suggests the plot was laid; and here Lennie testified Monte took from her bosom and gave to Tipton "The money." Monte further testified that here Tipton gave to Shorty Cropper appellant's half of the loot, with instructions to take it to Hamilton the next day and deliver it to appellant. For some reason Shorty Cropper and Lennie drove some seventy-two miles to Comanche and back the next day, and as far as this record reflects saw no one in Comanche save this appellant. Cropper attempted to explain this trip by saying that he went to tell appellant that he could not wait longer on him but would go on to Austin without him to see about a job. As a witness in his own behalf appellant's testimony, however, makes plain the proposition that Cropper had no thought of going to Austin for a job until appellant told him in Hamilton that he himself was applying, and Cropper then asked appellant if he thought he might get on. Also that after going to Comanche to see appellant the day after the killing, Cropper did not go at any time to Austin for a job but instead went through Austin and on to San Antonio.
The case is by no means free of difficulty, and the record has many angles, but as we view it, the facts and circumstances amply support the conclusion of guilt and corroborate the accomplice.
Finding no error in the record, the judgment will be affirmed.
HAWKINS, J., dissents.
Affirmed.